Citation Nr: 1034256	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-33 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk

INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984 
and June 1985 to December 1985. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2007 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A Travel Board hearing was held before the undersigned Veterans 
Law Judge in June 2010.  A transcript of that hearing has been 
associated with the claims file.  The Veteran submitted 
additional evidence at that hearing and waived RO review of this 
evidence.


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss to an extent 
recognized as a disability for VA purposes, and the competent 
evidence on the question of whether the Veteran's current 
bilateral hearing loss is etiologically related to in-service 
noise exposure is in relative equipoise.

2.  The competent evidence on the question of whether the 
Veteran's current tinnitus is etiologically related to in-service 
noise exposure is in relative equipoise. 


CONCLUSION OF LAW

1.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303, 3.385 (2009).

2.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in September 2007, prior to 
the date of the issuance of the appealed December 2007 rating 
decision.  The Board further notes that, in this letter, the 
Veteran was notified that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, he was afforded a VA examination in 
December 2007 that was fully adequate for the purposes of 
determining the nature and etiology of the claimed hearing 
disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007)  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112; 1113, 38 C.F.R. §§ 3.307, 
3.309.  

With hearing loss claims VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.

Background

Initially, the Board notes that the Veteran contends that he 
sustained bilateral hearing loss and tinnitus as the result of 
noise exposure from working as an aircraft mechanic during his 
period of active duty.  

Service treatment records show audiometric testing in September 
1981 which showed no change from the entrance examination.  A May 
1984 treatment note stated that an audiogram showed a significant 
threshold shift in the Veteran's hearing.  The Veteran's May 1985 
entrance examination for his second period of service noted a 
left ear hearing loss.  Finally, the Veteran's September 1985 
separation examination showed moderate high frequency hearing 
loss.

Post service, the Veteran underwent a VA audiological evaluation 
in December 2007.  The Veteran reported being around constant 
aircraft noise his entire time of service, due to his service 
specialty of jet/aircraft mechanic.  Also the fact that the 
barracks he slept in were close to the jet field and the sounds 
of jet engines were ever present.  He further stated that he 
noticed tinnitus within a month of separation from service.  The 
Veteran reported minimal occupational noise exposure while 
working in the aircraft industry and in the automotive industry; 
however, reported that he wore ear protection to account for the 
noise.  Upon examination, the right ear had pure tone thresholds 
of 15, 30, 60, and 60 decibels at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The left ear had pure tone thresholds of 
20, 40, 65, and 60 decibels at these same frequencies.  His pure 
tone average was 41 for the right ear and 46 for the left ear.  
His word recognition scores were 100 percent in the right ear and 
96 percent in the left ear.  The diagnosis was for normal hearing 
through 1500 Hertz (Hz) with mild to moderately severe 
sensorineural hearing loss from 2000 to 4000 Hz, with excellent 
speech recognition scores.  The examiner opined that the 
Veteran's bilateral hearing loss and tinnitus were less likely as 
not caused by or a result of the Veteran's military acoustic 
trauma.  The examiner stated that although the Veteran reported 
that his tinnitus began within a month of discharge there is no 
evidence to verify that fact.  Additionally, the examiner stated 
that there was no way to differentiate between what caused the 
Veteran's hearing loss and tinnitus prior to his second period of 
service and in-service aggravation during his second period of 
service.  The examiner added that post service noise exposure may 
also be a contributing factor to the Veteran's current hearing 
loss and tinnitus.  

The Board notes that the Veteran additionally submitted 
audiometric testing from 2003, when he attempted to enter the 
Reserves, that shows high frequency hearing loss.  

Analysis

After a careful review of the evidence of record, the Board finds 
that entitlement to service connection for bilateral hearing loss 
and tinnitus is warranted.  

In reaching the above conclusion, the Board notes that the 
Veteran's claimed in-service noise exposure appears to be 
consistent with the circumstances of his service as noted in 
official military documents.  38 U.S.C.A. § 1154(a).  As such, 
in-service noise exposure is conceded here.  Moreover, the 
Veteran is competent to testify as to observable symptoms such as 
ringing in his ears and hearing loss, and, tinnitus is the type 
of is the type of disorder associated with symptoms capable of 
lay observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  Given 
his in-service noise exposure, the Board finds the Veteran's 
assertions of hearing loss and tinnitus dating back to service to 
be credible here.  Thus, such statements here establish 
continuity of symptomatology such as to enable a grant of service 
connection for both hearing loss and tinnitus.  

The Board acknowledges that in the December 2007 VA audiological 
evaluation the examiner opined that the Veteran's current 
bilateral hearing loss and tinnitus were not related to his 
military service due to the fact that there was evidence of 
hearing loss prior to the Veteran's second period of service, and 
no evidence of tinnitus from any service treatment records.  
However, the absence of in-service evidence of hearing loss is 
not fatal to a claim for service connection for such condition.  
See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a medically 
sound basis for attributing such disability to service may serve 
as a basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  Additionally, 
the Board notes that the examiner does not address whether the 
Veteran's hearing loss could have been attributable to his first 
period of service.  While the conclusions of a physician are 
medical conclusions that the Board cannot ignore or disregard, 
see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Thus, while the examiner does state that these hearing 
conditions are not attributable to service the Board finds that 
the opinion is here outweighed by the continuity of 
symptomatology established by the sum of the evidence of record.

Thus, the Board finds that the medical evidence and lay evidence 
are equally competent and probative on the issue of medical nexus 
and sufficient to permit application of the benefit-of-the-doubt 
doctrine.  

When, after careful consideration of all procurable and assembled 
data, including lay statements, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an approximate 
balance of positive and negative evidence which does 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Under the circumstances of this case, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that the 
criteria for service connection for bilateral hearing loss and 
for tinnitus are met.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


